11-505-ag
Jin v. Holder
                                                                              BIA
                                                                          Hom, IJ
                                                                     A089 198 421
                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 2nd day of February, two thousand twelve.

PRESENT:
         JOSÉ A. CABRANES,
         DEBRA ANN LIVINGSTON,
         GERARD E. LYNCH,
              Circuit Judges.
_______________________________________

YULAN JIN,
         Petitioner,

                v.                                      11-505-ag
                                                        NAC
ERIC H. HOLDER JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_______________________________________

FOR PETITIONER:                Lewis G. Hu, New York, NY

FOR RESPONDENT:                Tony West, Assistant Attorney
                               General, Civil Division; Richard M.
                               Evans, Assistant Director, Office of
                               Immigration Litigation; Christina
                         Bechak Parascandola, Trial Attorney,
                         Office of Immigration Litigation,
                         United States Department of Justice,
                         Washington, DC

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Yulan Jin, a native and citizen of the People’s

Republic of China, seeks review of a January 13, 2011, order

of the BIA, affirming the May 12, 2009, decision of

Immigration Judge (“IJ”) Sandy K. Hom, which denied her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Yulan

Jin, No. A089 198 421 (B.I.A. Jan. 13, 2011), aff’g No. A089

198 421 (Immig. Ct. N.Y. City May 12, 2009).    We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).   “[W]e uphold the IJ’s factual findings if they are

supported by reasonable, substantial and probative evidence

in the record.”    Yanqin Weng v. Holder, 562 F.3d 510, 513

                               2
(2d Cir. 2009) (internal quotation marks and citations

omitted); see also 8 U.S.C. § 1252(b)(4)(B) (“[T]he

administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary[.]”).   “By contrast, we review de novo questions of

law and the BIA’s application of law to undisputed fact.”

Yanqin Weng, 562 F.3d at 513     (internal quotation marks and

brackets omitted).

    Because Jin does not challenge the agency’s

pretermission of her asylum application as untimely, the

only issues before this Court are Jin’s challenges to the

agency’s denial of withholding of removal and CAT relief.

We find that the agency’s denial of relief is supported by

substantial evidence.

    The agency reasonably determined that Jin failed to

demonstrate that the harm she suffered as a result of her

participation in a public protest against her government

employer’s alleged corruption constituted persecution on

account of her political opinion. 8 U.S.C.

§ 1158(b)(1)(B)(i).     For withholding-of-removal applications

governed by the REAL ID Act, “the applicant must establish

that race, religion, nationality, membership in a particular


                                3
social group, or political opinion was or will be at least

one central reason for persecuting the applicant.”     8 U.S.C.

§ 1158(b)(1)(B)(i); see also Castro v. Holder, 597 F.3d 93,

100 (2d Cir. 2010); Matter of C-T-L-, 25 I. & N. Dec. 341,

350 (BIA 2010) (applying the “one central reason” provision

to withholding of removal as well as asylum claims).

    Here, Jin argues that her arrest for participating in a

public protest of the alleged corruption of her government

employer constituted persecution for her political opinion.

However, substantial evidence supports the agency’s

conclusion that the protest did not reflect political

opposition to the government policy, but rather an objection

to particular acts of her individual managers.   See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 548 (2d Cir. 2005) (holding

that a challenge to institutional corruption can constitute

a political opinion, as opposed to “a challenge to isolated,

aberrational action of greed or malfeasance”).   Moreover,

Jin presented no evidence of her arresting officers’

motives, testifying only that she had been informed that she

was arrested because she had disturbed the peace.     See id.

at 545-46.   Accordingly, the agency did not err in finding

that Jin failed to demonstrate that her mistreatment was


                              4
based on political opinion, as is required to establish

eligibility for relief.

    The agency also reasonably found that Jin failed to

demonstrate that it was more likely than not she would face

persecution in China based on her attendance at a pro-

democracy rally in the United States.     8 U.S.C.

§ 1231(b)(3)(A); Hongsheng Leng v. Mukasey, 528 F.3d 135,

138 (2d Cir. 2008).   Jin testified that because her husband

never received a letter in which she described attending a

political demonstration, she assumed that the Chinese

authorities had intercepted it.     The IJ properly concluded

that such speculation was insufficient to establish that the

government was aware of her pro-democracy activities.     Jian

Xing Huang v. INS, 421 F.3d 125, 128-29 (2d Cir. 2005)

(holding that, absent solid support in the record for the

petitioner’s assertion that he would be subjected to forced

sterilization, his fear was “speculative at best”).

Although Jin offered a letter from her husband stating that

the Chinese police had warned him that Jin would be punished

if she continued to participate in pro-democracy activities,

the IJ did not err in declining to accord weight to this

unsworn letter.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 342 (2d Cir. 2006).     In any event, the agency
                              5
reasonably concluded that Jin failed to demonstrate that,

because the threat of punishment was based on Jin’s

continued participation in such activities, and Jin

testified that she never again observed or participated in

any later demonstrations, the letter does not demonstrate

that she had an objectively reasonable fear of future

persecution.

    Because Jin’s claims were based on the same factual

predicate, the same rationale supports the agency’s denial

of CAT relief. See Xue Hong Yang v. U.S. Dep’t of Justice,

426 F.3d 520, 523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6